21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Louis F. ZAPATA, and all other similarly situated prisoners,Plaintiff Appellant,v.Parker EVATT, Commissioner;  Laurie F. Bessinger, Warden;South Carolina Board of Corrections, in theirindividual and official capacities,Defendants Appellees.
No. 93-7228.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1994.Decided April 12, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA 91-2284-3-3AJ)
Louis F. Zapata, appellant Pro Se.
Susan Bounty Oliver, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Zapata v. Evatt, No. CA-91-2284-3-3AJ (D.S.C. Oct. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although Zapata was not barred by the consent decree entered in Plyler v. Leeke, No. 3:82-0876-2, 1986 WL 84459 (D.S.C. Mar. 26, 1986), from seeking individual monetary damages,  see Wright v. Collins, 766 F.2d 841, 847-48 (4th Cir.1985), he failed to demonstrate how the Defendants violated his due process rights.   Davidson v. Cannon, 474 U.S. 344, 348 (1986)